Citation Nr: 9929978	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-19 082	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' October 1990 decision which 
denied entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1967.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 1990 
Board decision.

FINDINGS OF FACT

1.  In October 1990, the Board issued a decision in which it 
was concluded that the veteran's acquired psychiatric 
disability was not of service origin.

2.  The Board's decision of October 1990 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's October 1990 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the veteran's enlistment examination in August 1965, 
he was psychiatrically evaluated as normal.  In September 
1966, the veteran was seen in a psychiatric clinic and 
diagnosed with a schizoid personality.  In November 1966, the 
veteran underwent a psychological examination.  The 
examiner's diagnosis was schizophrenic reaction acute, with 
undifferentiated features.  The examiner noted that the 
veteran was suicidal and recommended a psychiatric 
hospitalization.  The veteran was hospitalized from November 
to December 1966 and diagnosed with a passive-aggressive 
reaction, severe, chronic, manifested by extreme 
stubbornness, hostility, feelings of depression, suicidal 
gestures, and extreme hostility.  The examiner commented that 
the veteran's stress was minimal and his predisposition was 
severe, with a paranoid personality and previous passive-
aggressive behavior.  The veteran's January 1967 discharge 
examination reflects that the veteran was evaluated with an 
emotionally unstable personality (passive-aggressive 
personality, passive-aggressive type). 

In October 1990, the Board issued a decision in which it was 
found that the evidence supported the conclusion that the 
veteran's acquired psychiatric disability 
was not of service origin.  It was essentially determined 
that the veteran suffered from a personality disorder during 
service and that his current acquired psychiatric disability 
was not related to active service.  This decision was based 
on medical evidence cited by the Board at that time.      

The moving party sought reconsideration of the Board's 
February 1998 determination in March 1998.  Reconsideration 
of this determination was denied in October 1998.  In 
correspondence received in April 1999, the moving party 
requested revision of the Board's October 1990 decision based 
on CUE.  In July 1999, the Board provided to the moving party 
and his representative with a copy of the pertinent 
regulations regarding a request for CUE review of a Board 
decision.  No argument was received from the veteran's 
representative.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In March 1999, the veteran noted that he had been diagnosed 
twice with schizophrenia during service.  The veteran appears 
to dispute the determination that he suffered from a 
personality disorder during his active service.  However, as 
stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the veteran has totally failed to provide a 
basis to conclude that the previous Board decision was 
clearly wrong.  The evidence of record before the Board in 
1990 demonstrated multiple psychiatric diagnoses entered 
during service.  The final conclusion of the medical 
professionals was that the claimant had a personality 
disorder, not schizophrenia.  At that time, reference to a 
family history of mental illness was noted.  The November to 
December 1966 hospitalization report is clearly the basis of 
the Board's findings in 1990.  An argument that the Board 
should have weighed or evaluated the evidence differently can 
not form the basis for a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  Likewise, a disagreement with a diagnosis 
entered by a medical professional does not constitute 
adjudicative error and can not form the basis for a challenge 
to a Board decision on the basis of CUE.  38 C.F.R. 
§ 20.1403(d)(1).

The veteran has filed several claims for this disability 
since 1990.  All of these claims have been denied.  The 
veteran appears to contend that the nature of schizophrenia 
is such that a nexus should be "presumed" from the 1966 
diagnosis to the present time.  Such an alleged presumption 
does not provide a basis to find CUE in the face of 
alternative diagnoses in the service medical records.  
Accordingly, the undersigned concludes that the moving party 
has not set forth specific allegations of error, of either 
fact or law, which would warrant a finding of CUE.  The 
contentions, at best, amount to a disagreement with the 
outcome of the 1990 decision. 


ORDER

The motion for revision of the October 1990 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


